Exhibit 10.2

EXECUTION COPY

 



VOTING AGREEMENT

 

THIS VOTING AGREEMENT (“Agreement”), dated the 9th day of August, 2016, is made
by and between Perceptron, Inc., a Michigan corporation (“Perceptron”), and Moab
Partners, L.P. and Moab Capital Partners, LLC (collectively, the “Holders”).

 

WHEREAS, Perceptron and Holders have agreed that it is in their mutual interests
to enter into this Agreement as hereinafter described.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:

 

1. Representations and Warranties of Holders. Holders, on behalf of themselves
and their affiliates, hereby represent and warrant to Perceptron as follows:

 

a. Holders have the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

b. This Agreement has been duly and validly authorized, executed and delivered
by Holders, constitutes the valid and binding obligation and agreement of
Holders and is enforceable against Holders in accordance with its terms.

 

c. Moab Capital Partners, LLC, and Michael Rothenberg have beneficial ownership
of 844,898 shares and Moab Partners, L.P. has beneficial ownership of 791,762
shares of common stock of Perceptron, respectively. No other affiliate or
associate of Holders beneficially owns any shares or rights to acquire shares of
common stock of Perceptron. For purposes of this Agreement, “affiliate” and
“associate” have the meanings set forth in the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).

 

d. There are no arrangements, agreements or understandings (whether compensatory
or otherwise) between Holders and the Holders Directors (as defined in Section
4) or, other than the current section 13 group relationship, there are no
agreements or understandings (whether compensatory or otherwise) between Holders
and the Holders under the Standstill Agreement (as defined in Section 4).

 

2. Representations and Warranties of Perceptron. Perceptron hereby represents
and warrants to Holders, as follows:

 

a. Perceptron has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

b. This Agreement has been duly and validly authorized, executed and delivered
by Perceptron, constitutes the valid and binding obligation and agreement of
Perceptron and is enforceable against Perceptron in accordance with its terms.

 

 





3. Holders’ Conduct.

 

a. At all meetings of shareholders during the Covered Period (as defined in
Section 8), or in connection with any consent for shareholder action in lieu of
a meeting, Holders shall cause all shares of common stock or other voting
securities of Perceptron beneficially owned, directly or indirectly by them, or
by any of their affiliates or associates, to be present for quorum purposes and
to be voted for each of Perceptron’s nominees for election to the Board, in
favor of Perceptron’s “say-on-pay” proposal, for the ratification of the
appointment of Perceptron’s independent auditors and, in other matters, in
accordance with the recommendation of the Board,. If requested by Perceptron,
Holders shall consider but shall not be required to publicly support the
election of each of Perceptron’s nominees for election to the Board.

 

b. This Agreement shall constitute a voting agreement under Section 461 of the
Michigan Business Corporation Act.

 

c. During the Covered Period, Holders constitute and appoint W. Richard Marz and
David Watza, or either of them, each with the power of substitution, and hereby
authorizes them to represent and vote the shares of common stock or other voting
securities of Perceptron beneficially owned by Holders at any meeting of the
shareholders of Perceptron and to give consent with respect to any action
proposed to be taken by consent in lieu of a shareholders meeting, as provided
for under this Agreement, but only to the extent that the Holders fail to vote
such shares or voting securities as required by this Agreement. Holders hereby
ratify all that the proxies named herein or substitutes may lawfully do or cause
to be done by virtue hereof and revokes all former proxies. Holders hereby
affirm that the irrevocable proxy set forth in this Section 3 is coupled with an
interest. The proxy may not be revoked during the Covered Period. Holders shall
cause their affiliates and associates who, to the actual knowledge of Holders as
of the date hereof (without any obligation to inquire or conduct any
investigation), beneficially own shares of common stock or other voting
securities of Perceptron to take all actions under this Section 3(c) as though
they were Holders. For the avoidance of doubt, the proxy described in this
Section 3(c) shall be revoked automatically upon the termination of this
Agreement and may be revoked by the Holders after the expiration of the Covered
Period.

 

d. During the Covered Period, Holders will not, and will cause its affiliates
and associates not to, directly or indirectly:

 

(i) (A) effect, seek, offer or propose (whether publicly or otherwise and
whether or not subject to conditions) to effect or seek or become a
“participant” in (as such term is used in Regulation 14A of the Exchange Act),
or (B) announce any intention to effect, seek, or offer or propose (whether
publicly or otherwise and whether or not subject to conditions) to effect or
seek or become a participant in or (C) in any way knowingly assist, facilitate
or encourage any other person to effect, seek, offer or propose (whether
publicly or otherwise and whether or not subject to conditions) to effect or
seek or announce any intention to effect, seek, offer or propose (whether
publicly or otherwise and whether or not subject to conditions) to effect or
seek or become a participant in, any “solicitation” of “proxies” to vote (as
such terms are used in Regulation 14A of the Exchange Act) or consents for
shareholder action in lieu of a meeting (whether or not related to the election
or removal of directors) with respect to any common stock or other voting
securities of Perceptron or any of its subsidiaries, or the initiation,
proposal, encouragement or solicitation of shareholders of Perceptron for the
approval of any shareholder proposals, whether pursuant to Rule 14a-8 of the
Exchange Act or otherwise, with respect to Perceptron, or the solicitation,
advisement or influence of any person with respect to the voting of any common
stock or other voting securities of Perceptron;

 

 2 





(ii) make or cause to be made, or in any way encourage any other person to make
or cause to be made, any public statement or announcement, including in any
document or report filed with or furnished to the Securities and Exchange
Commission (the “SEC”) or through the press, media, analysts or other persons,
that disparages, defames or slanders Perceptron or its affiliates or any of
their respective current or former officers, directors, or employees;

 

(iii) initiate any litigation against Perceptron or any members of its Board of
Directors, officers, employees or agents, except to enforce the terms of this
Agreement or alleging fraud;

 

(iv) make any proposal, offer or public announcement involving, or propose to
enter into, or assist or encourage any other person with respect to, directly or
indirectly, any merger, consolidation, business combination, tender or exchange
offer, sale or purchase of assets, sale or purchase of securities, dissolution,
liquidation, restructuring, recapitalization or similar transactions of or
involving Perceptron or take any action which would reasonably be expected to
require Perceptron to make a public announcement regarding any of the foregoing
actions; provided that nothing herein shall limit Holders’ ability to discuss
with Perceptron’s Board of Directors (the “Board”), or to propose to the Board
through non-public communications that the Board consider, any of the foregoing
types of transactions, except to the extent such action requires any of the
Holders to make any filings under the Exchange Act or any other securities laws;

 

(v) Other than the current section 13 “group” that exists between the Holders
and the Holders under the Standstill Agreement, which will be terminated
promptly following the execution of this Agreement and not reformed during the
term of this Agreement, form, join or in any way participate in any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to
common stock or other voting securities of Perceptron;

 

(vi) otherwise act, alone or in concert with others, to control or seek to
control or influence or seek to influence the shareholders, management, the
Board or policies of Perceptron, other than through non-public communications
with the Board;

 

(vii) alone or in concert with others, (i) call or seek to call any meeting of
shareholders, including by written consent, or provide to any third party a
proxy, consent or requisition to call any meeting of shareholders, (ii) seek to
have the shareholders authorize or take corporate action by written consent
without a meeting, solicit any consents from shareholders or grant any consent
or proxy for a consent to any third party seeking to have the shareholders
authorize or take corporate action by written consent without a meeting, (iii)
seek representation on the Board or its subsidiaries, (iv) seek, or vote for or
support another party seeking, the removal of any member of the Perceptron Board
or any of its subsidiaries, or (v) conduct or seek to conduct a referendum of
shareholders;

 

 3 





(viii) take any action in support of or make any proposal or request that
constitute: (A) advising, controlling, changing or influencing the Board or
management of Perceptron, including any plans or proposals to change the number
or term of directors, the removal of any directors, or to fill any vacancies on
the Board; (B) any material change in the capitalization, stock repurchase
programs and practices or dividend policy of Perceptron; (C) any other material
change in Perceptron’s management, business or corporate structure; (D) seeking
to have Perceptron waive or make amendments or modifications to Perceptron’s
Articles of Incorporation or Bylaws, or other actions that may impede or
facilitate the acquisition of control of Perceptron by any person; (E) causing a
class of securities of Perceptron to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange; or (F) causing a class of
securities of Perceptron to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act; provided that nothing herein
shall limit Holders’ ability to discuss with members of the Board through
non-public communications, or propose through non-public communications to the
Board that the Board consider, any of the foregoing types of matters;

 

(ix) make any proposal, or take, cause or seek to cause others to take, directly
or indirectly, any action inconsistent with this Section 3; or

 

(x) publicly make or disclose any request to amend, waive or terminate any
provision of this Agreement.

 

e. Holders shall promptly file an amendment to their current Schedules 13D
reporting entry into this Agreement, amending applicable items to conform to
their obligations hereunder and appending or incorporating by reference this
Agreement as an exhibit thereto. Holders shall provide Perceptron and its
counsel with a copy of such amendment within a reasonable period (and, in any
event, at least one business day) in advance of filing such amendment with the
SEC in order to provide Perceptron with a reasonable opportunity to review and
comment on such materials. Holders shall, in good faith, take into consideration
the comments received from Perceptron and its counsel on such amendment and
shall take reasonable efforts to incorporate such comments into the applicable
materials. Notwithstanding the foregoing, in the event Holders do not receive
comments from Perceptron and its counsel with sufficient time to consider and/or
incorporate such comments prior to the due date of such filing, nothing herein
shall prevent Holders from timely filing such amendment without incorporating
Perceptron’s comments.

 

4. Directorships.

 

a.   In partial consideration of the representations, warranties and covenants
of Holders herein, Perceptron separately has agreed, pursuant to a Standstill
Agreement, dated August 9, 2016, between Perceptron and Harbert Discovery Fund
LP, et al (the “Standstill Agreement”), to appoint William Taylor, James Ratigan
and Jack Bryant (each a “Holders Director”) to serve as Directors, and to
nominate, recommend and support each of the Holders Directors for election at
each Annual Meeting of the Shareholders of Perceptron during the Covered Period.

 

 4 





b.  Perceptron agrees that subject to the full execution of the Standstill
Agreement, (i) upon Perceptron’s receipt of a written reaffirmation from each
Holders Director to serve as a Director, each of the Holders Directors will be
immediately appointed to the Board to fill vacancies left by the resignations of
Kenneth R. Dabrowski and Philip J. DeCocco, and the Board will be expanded to
seven members; (ii) Jack Bryant will immediately be added as a member of the
Nominating and Corporate Governance Committee; (iii) William Taylor will be
immediately added as a member of the Management Development Committee; (iv)
James Ratigan will be immediately added as a member of the Audit Committee; (v)
Jack Bryant, William Taylor, and James Ratigan may also serve on additional
existing or newly created Committees of the Board; (vi) the Board size will be
set at seven members and maintained at that Board size; and (vii) upon the
appointment of a new President and Chief Executive Officer, the new President
and Chief Executive Officer will be appointed to the Board to fill a vacancy
left by the resignation of either Robert S. Oswald or Terryll R. Smith, who will
resign at that time to facilitate such appointment.

 

5. Litigation. Perceptron will not, directly or indirectly, initiate any
litigation against Holders, except to enforce the terms of this Agreement or
alleging fraud.

 

6. Dispositions. Except as provided below, Holders may dispose of any shares of
Perceptron common stock in any manner and at any time.

 

a. Holders agree that they will not transfer or dispose of any shares of
Perceptron common stock in an open market transaction if, to the actual
knowledge of Holders, (without any obligation to inquire or conduct any
investigation), the person making such acquisition will beneficially own,
together with its affiliates and any member of a “group” (within the meaning of
the Exchange Act) in which such acquirer is a party, immediately following such
acquisition 5% or more of the Perceptron common stock then outstanding.

 

b. Holders agree that they will not transfer or dispose of any shares of
Perceptron common stock in a private transaction if, to the actual knowledge of
Holders (after reasonable inquiry or investigation), the person making such
acquisition will beneficially own, together with its affiliates and any member
of a “group” (within the meaning of the Exchange Act) in which such acquirer is
a party, immediately following such acquisition 5% or more of the Perceptron
common stock then outstanding. For these purposes, a representation from the
person making such acquisition that it will not beneficially own, together with
its affiliates and any member of a “group” in which such acquirer is a party,
immediately following such acquisition, 5% or more of the Perceptron common
stock then outstanding, shall be deemed a reasonable inquiry or investigation.

 

c. The restrictions set forth in Section 6(a) and 6(b) above shall not apply to
any dispositions made in connection with any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar transactions of or involving Perceptron that is
supported by a majority of the Board.

 

7. Certification. At any time and from time to time during the Covered Period,
Holders shall, upon request of Perceptron, certify to Perceptron as to the
number of shares of common stock or other voting securities of Perceptron they
and their affiliates and associates beneficially own and that they and their
affiliates and associates have voted such common stock and securities as
required by this Agreement.

 

 5 





8. Termination. This Agreement is effective as of the date hereof and shall
remain in full force and effect until the termination of the Standstill
Agreement (the “Covered Period”).

 

9. Public Announcement. Perceptron shall promptly disclose the existence of this
Agreement after its execution pursuant to a press release substantially in the
form attached hereto as Exhibit A; however, neither party shall disclose the
existence of this Agreement until the press release is issued. Holders shall not
make any public announcement or public statement that is inconsistent with or
contrary to the statements made in the press release.

 

10. Remedies. Perceptron and Holders acknowledge and agree that a breach or
threatened breach by either party may give rise to irreparable injury
inadequately compensable in damages, and accordingly each party shall be
entitled to injunctive relief to prevent a breach of the provisions hereof and
to enforce specifically the terms and provisions hereof in any state or federal
court having jurisdiction, in addition to any other remedy to which such
aggrieved party may be entitled to at law or in equity.

 

11. Notices. All notice requirements and other communications shall be deemed
given when delivered personally or by email, or on the following business day
after being sent by overnight courier with a nationally recognized courier
service such as Federal Express, addressed to Holders and Perceptron as follows:

 

Perceptron:

 

David Watza

Perceptron, Inc.

47827 Halyard Drive

Plymouth, MI 48170

dwatza@perceptron.com

 

With a copy to:

Thomas S. Vaughn.

Dykema Gossett PLLC

Address: 400 Renaissance Center

Detroit, Michigan 48243

Email: tvaughn@dykema.com

 

Holders:

 

Michael Rothenberg

Moab Capital Partners, LLC

15 East 62nd Street

New York, New York 10065

MR@moabpartners.com

 

 6 





With a copy to:

Andrew Freedman

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

afreedman@olshanlaw.com

 

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the parties in connection therewith not referred to herein.

 

13. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, and signature
pages may be delivered by facsimile, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

14. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

15. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan, without regard to the conflict of law
principles thereof. The parties and their respective Representatives: (a)
irrevocably and unconditionally consent and submit to the jurisdiction of state
courts located in Michigan and federal courts located in Wayne County, Michigan,
for purposes of any action, suit or proceeding arising out of or relating to
this Agreement; (b) agree that service of any process, summons, notice or
document by U.S. registered mail to the address set forth in Section 11 of this
Agreement shall be effective service of process for any action, suit or
proceeding brought against them; (c) irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this Agreement in any state court located in Michigan or
federal court located in Wayne County, Michigan; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state court
located in Michigan or federal court located in Wayne County, Michigan, has been
brought in an inconvenient forum.

 

16. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

17. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

 7 





18. Survival of Representations, Warranties and Agreements. All representations,
warranties, covenants and agreements made herein shall survive the execution and
delivery of this Agreement, but will not survive the termination of this
Agreement; provided, however, that any claim that a party may have for a breach
of this Agreement occurring prior to the termination of this Agreement shall
survive such termination.

 

19. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.

 

20. Further Action. Each party agrees to execute any and all documents, and to
do and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.

 

21. Expenses. Each party agrees to bear its own expenses in connection with the
transactions contemplated hereby.

 

22. Compliance. Holders shall be responsible for any breach or failure to comply
with the terms of this Agreement on the part of any of their affiliates or
associates.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 



 8 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  PERCEPTRON, INC.             By:  /s/ W. Richard Marz     Name: W. Richard
Marz     Title: Chairman of the Board, President and Chief Executive Officer    
              MOAB PARTNERS, L.P.             By:  /s/ Michael Rothenberg    
Name:  Michael Rothenberg     Title:  General Partner of Moab GP LLC the General
Partner of Moab Partners, LP                   MOAB CAPITAL PARTNERS, LLC      
      By:  /s/ Michael Rothenberg     Name:  Michael Rothenberg     Title:
 President  



 

 

 

 

 

 

 

 

 

 

 

 

 



 9 



 

EXHIBIT A

 

PRESS RELEASE

 

[ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 



Perceptron Appoints William C. Taylor, James A. Ratigan and John F. Bryant to
the Board of Directors



PLYMOUTH, Mich., Aug. 09, 2016 (GLOBE NEWSWIRE) -- Perceptron, Inc.
(NASDAQ:PRCP) today announced that William C. Taylor, James A. Ratigan and John
F. Bryant have joined the Company’s Board of Directors.  The new directors fill
vacancies left by the resignations of Kenneth R. Dabrowski and Philip J. DeCocco
and the expansion of the Board from six to seven members.

“We are grateful to Ken and Phil for their many years of service to Perceptron
and thank them for their contributions as members of our Board,” stated W.
Richard Marz, Chairman of the Board, President and CEO.  “At the same time, we
welcome Bill, Jim and Jack to the Board and look forward to working with them as
we continue to build value for our shareholders.”

In connection with these appointments, on August 9, 2016, the Company entered
into a Standstill Agreement with Harbert Discovery Fund, LP and certain of
Harbert’s affiliates and a Voting Agreement with Moab Partners, L.P. and Moab
Capital Partners, LLC, copies of which were filed by the Company with the
Securities and Exchange Commission as exhibits to the Company’s Form 8-K.

William C. Taylor
Mr. Taylor has served as President of the Economic Development Partnership of
Alabama (the “EDPA”), a private, statewide organization that works to attract
and retain business and industry and address other critical issues affecting
economic development such as workforce development, since 2009.  Prior to
joining the EDPA, Mr. Taylor worked for Mercedes-Benz U.S. International, Inc.,
where he served as President and CEO from 1999 to 2009 and Vice President
Operations from 1993 to 1999.  Prior to joining Mercedes-Benz, Mr. Taylor served
as the Vice President Manufacturing of Toyota Motor Manufacturing Canada from
1987 to 1993 and held various roles with Ford Motor Company Canada from 1969 to
1987.  Mr. Taylor holds a B.A in Business Administration from the University of
Western Ontario, Canada.

James A. Ratigan
Mr. Ratigan has served as an Adjunct Professor of Business Administration at
Delaware Valley University since 2015.  Prior to that, he served as Chief
Financial Officer of Nitric BioTherapeutics, Inc., a privately held specialty
pharmaceutical, drug delivery systems and biotechnology company, from 2005 to
2014.  From August 2003 to April 2006, Mr. Ratigan was an independent consultant
providing consultative services to two specialty pharmaceutical companies, a
biotechnology company and a private equity firm.  Mr. Ratigan was Executive Vice
President, Chief Financial Officer and Secretary of Orapharma, Inc. from June
1997 to August 2003, a publicly-held specialty pharmaceutical company that was
acquired by Johnson and Johnson, Inc.  Mr. Ratigan was a director of Perceptron
from 1989 to 1996 and from 2003 to 2013. He served as Perceptron’s Chief
Operating Officer from May 1994 to April 1996 and Chief Financial Officer from
December 1993 to June 1996. Mr. Ratigan holds a B.S. in Accounting and Finance
from LaSalle University.

John F. Bryant
Mr. Bryant has been a Director and Co-Portfolio Manager of the Harbert Discovery
Fund GP, LLC, an investment management firm that serves as the General Partner
of Harbert Discovery Fund, LP, since 2014.  Prior to joining Harbert, from 2007
until 2012, Mr. Bryant served as Vice President of BlackRock, Inc., a
multinational investment corporation, where he focused on developing, seeding,
and launching new proprietary investment funds.  Mr. Bryant holds an MBA from
the Darden School of Business at the University of Virginia and a B.A in
Economics from The University of the South.

About Perceptron®
Perceptron (NASDAQ:PRCP) supplies a comprehensive range of automated industrial
metrology products and solutions to manufacturing organizations for dimensional
gauging, dimensional inspection and 3D scanning. Products include 3D machine
vision solutions, robot guidance, coordinate measuring machines, laser scanning,
and advanced analysis software. Automotive, aerospace and other manufacturing
companies globally rely on Perceptron's metrology solutions to assist in
managing their complex manufacturing processes to improve quality, shorten
product launch times and reduce costs.  Headquartered in Plymouth, Michigan,
USA, Perceptron has subsidiary operations in Brazil, China, Czech Republic,
France, Germany, India, Italy, Japan, Singapore, Slovakia, Spain and the UK. 
For more information, please visit www.perceptron.com.

Safe Harbor Statement
Certain statements in this press release may be "forward-looking statements"
within the meaning of the Securities Exchange Act of 1934. Whenever possible, we
have identified these forward-looking statements by words such as "will,"
"should," "believes," "expects," "anticipates," "estimates," "prospects,"
"outlook" or similar expressions. We claim the protection of the safe harbor for
forward-looking statements contained in the Private Securities Litigation Reform
Act of 1995 for all of our forward-looking statements. While we believe that our
forward-looking statements are reasonable, you should not place undue reliance
on any such forward-looking statements, which speak only as of the date made.
Because these forward-looking statements are based on estimates and assumptions
that are subject to significant business, economic and competitive
uncertainties, many of which are beyond our control or are subject to change,
actual results could be materially different. Factors that might cause such a
difference include, without limitation, the risks and uncertainties discussed
from time to time in our periodic reports filed with the Securities and Exchange
Commission, including those listed in "Item 1A - Risk Factors" of our Annual
Report on Form 10-K for fiscal 2015. Except as required by applicable law, we do
not undertake, and expressly disclaim, any obligation to publicly update or
alter our statements whether as a result of new information, events or
circumstances occurring after the date of this report or otherwise.

Contact:

Bob Burton
Lambert, Edwards & Associates
investors@perceptron.com
(616) 233-0500

 

 

 

